DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered. Claims 1, 3, 14, and 21-28 are pending and are currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 14, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention for reasons of record.
To reiterate, In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the claims are drawn to a method of selecting a subject suitable for lupus therapy, comprising: (a) identifying a subject as having five differentially regulated biomarkers of CD40, CD40L, CD86, CD80, and PD 1; and (b) administering subjecting the subject identified in (a) to a lupus therapy. The agent may specifically be an anti-CD40 antibody, an anti-CD40L antibody, or an anti-CD28. 
+IgD-CD27- double negative (DN) B cells, higher expression of CD86 and CD40 ligand (CD40L) and lower CD40 surface expression in B cells, suggestive of a constitutively active CD40 pathway in these patients. There is no mentioning of treating any form of lupus. The specification presents, as “incorporated by reference”, the following antibodies that may be used for treating lupus:
i) the anti-CD40L antibody (a domain antibody which binds to and antagonize the
CD40L activity) BMS-986004;
ii) the anti-CD40 antibody (a domain antibody which binds to and antagonize the
CD40 activity) BMS-986090;
iii) the anti-CD28 antibody (a domain antibody which binds to and antagonize the
CD28 activity) BMS-931699.
The first paragraph of 35 U.S.C. 112 requires that the "specification shall contain a written description of the invention * * *." This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560,19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement); In re Curtis, 354

Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).
Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). *>"The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term.
The claims broadly encompass treatment of lupus with all (or any) antibodies that bind to CD40, CD40L, or CD28 for while not showing any working examples in this respect and basing the claim on the potential use of three different antibodies BMS-986004, BMS- 986090, BMS-931699. Thus Applicants instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the 
One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
On page 4 of the remarks Applicant argues that: “the technical feature of the present invention is recited in step (a) of claim 1 - identifying a subject having five differentially regulated biomarkers ofCD40, CD40L, CD86, CD80, and PD1, wherein such identified subject is suitable for a lupus therapy. The specification has provided sufficient and detailed descriptions of how to identify such subject by assaying for differentially regulated biomarkers (e.g., working examples on pages 23-37). Therefore, the specification describes the claimed invention in sufficient detail so that one of ordinary skill in the art can readily recognizes that the claimed invention is a method of selecting a subject suitable for lupus therapy. Since various lupus therapies were well known at the time of filing this application and can be provided to the identified subject, one of ordinary skill in the art would understand that the present invention should not be limited to certain lupus therapeutic antibodies as disclosed in the specification.” 
The arguments were carefully considered but not found persuasive because, first of all the claimed invention (as recited in the independent claim 1) is not “is a method of selecting a subject suitable for lupus therapy”. Claim 1 is drawn to a method of a method of selecting a subject suitable for lupus therapy, comprising: (a) identifying a subject as having five differentially regulated biomarkers of CD40, CD40L, CD86, CD80, and PD 1; and (b) subjecting the subject identified in (a) to a lupus therapy. Thus, Applicant has to clearly describe the whole method, including the reagents used for treatment, as claimed.

If Applicants desire to claim the invention as to just selecting a subject as a SLE patient they should do so. However, the independent claim 1 includes administration of a therapeutic and, as such, the claim as a whole does not comply with the written description requirement as broadly claimed. The situation might be different if the limitations of claim 20 would be included in the independent claim, together with the exact agents used, BMS-986004, BMS-986090, BMS-931699. Until then, the claims remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Conclusion
No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647